Title: From George Washington to William Moore, 8 February 1782
From: Washington, George
To: Moore, William


                  
                     Sir
                     Philadelphia Feby 8 1782
                  
                  Upon an application of Capt. Van Heer Commanding the Troop of Marechaussé for Money to Recruit his Troop the Superintendent of Finance was of opinion, that as he recruited the Men in this State and as they would consequently be placed to the Credit of the State, the Sums necessary for recruiting should be furnished by them—Should your Excellency agree in this opinion Capt. Van Heer will take your directions.
                  It has been thought that Men for the Cavalry might be procured on better terms than for the Infantry; Colo. Armand has accordingly undertaken to recruit his Corps at Thirty two Dollars ⅌ Man, and I think it equally probable, that Capt. Van Heer will be able to recruit his Troop on the same Terms.
                  Capt. Van Heer will furnish your Excellency with the returns of his Corps & give you any information respecting it which you may desire.  I have the honor to be with great regard Sir Your Excellencys Most Obedt hum. Servt
                  
                     Go: Washington
                  
               